Citation Nr: 1634949	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected bilateral plantar fasciitis.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder, to include dermatitis and eczema.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for vertigo.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably from March 1988 to May 1989 in the U.S. Navy, and from October 1994 until July 1997 in the U.S. Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In her January 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a March 2015 statement, her representative reported that she no longer desired a Board hearing.  Thus, the Veteran's hearing request is deemed withdrawn.

The issues of whether new and material evidence has been received sufficient to reopen previously denied claims of entitlement to service connection for a skin disorder and for vertigo, entitlement to service connection for bilateral pes planus (to include as secondary to the service-connected bilateral plantar fasciitis), and entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2005 rating decision denied reopening the Veteran's claim for service connection for bilateral pes planus.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued in April 2006.  The Veteran did not perfect an appeal, or submit new and material evidence within the relevant appeal period.  Thus, the September 2005 rating decision is final based on the evidence of record at that time.  

2.  The evidence associated with the file after the September 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.  In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

In this case, the previously denied claim was one of entitlement to service connection for a disability noted upon entry.  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2006).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).
In a September 2005 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral pes planus because the evidence submitted did not show that the Veteran's bilateral pes planus was either incurred in or aggravated by her period of active service.  The Veteran did not perfect an appeal to that decision, or submit new and material evidence within the appeal period.  That rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2005 rating decision included:  service treatment records (STRs) from the Veteran's period of service with the U.S. Navy showing a March 1988 complaint of bilateral painful feet, and an assessment of stress fracture secondary to overuse; an April 1989 separation examination showing normal findings for the feet; a May 1994 Army entrance examination noting mild bilateral pes planus that was asymptomatic; STRs from her period of service with the U.S. Army showing July 1995 treatment for bilateral blisters and callouses, August 1995 and October 1995 complaints of bilateral foot pain and an assessment of possible fallen arches, May 1996 treatment for a right foot tendon strain and a physical therapy referral for acute plantar fasciitis with chronic reduced arch support, and a May 1996 podiatry consult noting moderate pes planus; a July 1996 physical profile for "chronic foot pain (flat feet);" a January 1997 medical board examination noting that she was in good health until several months ago when she began to develop bilateral foot pain and was diagnosed with chronic bilateral plantar fasciitis and left extensor carpi radialis longus tendonitis; April 1997 Physical Evaluation Board proceedings showing that she had chronic bilateral foot pain attributed to plantar fasciitis with bilateral pes planus and noting that her flat foot disability pre-existed service and was not aggravated by service; an April 1997 statement received by VA in December 2003 from a fellow service-member reporting that she developed physical complications as a result of physical training exercises; and a March 2004 VA foot examination report noting a diagnosis of mild bilateral pes planus, and including a medical opinion that her foot pain was secondary to bilateral plantar fasciitis and bilateral plantar calcaneal spurs.  

The relevant evidence associated with the claims folder after the September 2005 rating decision includes the following: a March 2011 VA podiatry consultation record noting the Veteran's report that her foot symptoms began after a 12 mile road march in service and an assessment of mild bilateral pes planus; a November 2012 VA examination report including a medical opinion that the Veteran's mild pes planus had not progressed since 1994, and that the Veteran's pes planus did not cause or aggravate her bilateral plantar fasciitis; and the Veteran's January 2013 notice of disagreement in which she asserted that her bilateral pes planus was aggravated by her service-connected bilateral plantar fasciitis.

Based on the foregoing, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus.  In particular, the March 2011 VA podiatry consultation record and the Veteran's January 2013 NOD constitute new evidence because those records were not available at the time of the September 2005 prior denial.  The new evidence is also material, because it relates to the unestablished fact of service aggravation of bilateral pes planus that is necessary to establish the Veteran's claim of entitlement to service connection for bilateral pes planus.  The Veteran has asserted that her foot symptoms first had their onset following a 12 mile road march, which indicates a potential in-service worsening of her asymptomatic bilateral pes planus noted upon entry.  Thus, the new evidence is neither cumulative nor redundant.  The new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for bilateral pes planus, to also include as secondary to service-connected bilateral plantar fasciitis, is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.
REMAND

Regarding the Veteran's remaining claims on appeal, remand is required to obtain VA examinations and opinions, and to associate with the claims file all outstanding VA treatment records.

First, in a June 2016 statement, the Veteran's representative reported that the Veteran had recent treatment for her bilateral foot conditions at a VA medical center.  The Veteran's representative requested that VA obtain those outstanding records and associate them with the claims file in connection with the Veteran's pending appeal.

Second, the June 2016 statement from the Veteran's representative indicated that the Veteran's service-connected bilateral plantar fasciitis had worsened in severity since the most recent VA examination, as she now required a cane and recently received a handicapped parking tag.  A veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, remand is required to secure a VA examination to assess the current severity of the Veteran's service-connected bilateral plantar fasciitis.  

Third, remand is required to secure a VA examination and opinion regarding the Veteran's claim of entitlement to service-connection for bilateral pes planus.  To date, there is not a VA medical opinion of record addressing whether the Veteran's pre-existing bilateral pes planus was aggravated by her period of active service; or an opinion addressing whether the Veteran's bilateral pes planus was aggravated by her service-connected plantar fasciitis.  The Veteran's assertion that her bilateral plantar fasciitis aggravated her bilateral pes planus also raises a new theory of entitlement to service connection on a secondary basis.  

Fourth, the Veteran filed a timely notice of disagreement as to an April 2016 rating decision that denied reopening of previously denied claims of entitlement to service connection for a skin disorder and vertigo.  Further review of the record shows that the Veteran was not issued a statement of the case with respect to those issues in response to her notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim of entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected bilateral plantar fasciitis.  

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to specifically include records identified by the Veteran's representative in the June 2016 statement.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology and progression of the bilateral pes planus disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following opinions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was aggravated (permanently worsened beyond the natural progression of the disability) by her period of active service?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was aggravated by her service-connected bilateral plantar fasciitis?

4.  Also, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected bilateral plantar fasciitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is requested to also address whether the Veteran has any leg shortening due to her plantar fasciitis, as suggested by July 2015 VA physical therapy records.

5.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated-entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected bilateral plantar fasciitis, and entitlement to an initial disability rating greater than 10 percent for the service-connected bilateral plantar fasciitis.  If any of these claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

7.  Issue a statement of the case on the issues of whether new and material evidence has been received sufficient to reopen previously denied claims of entitlement to service connection for a skin disorder (to include dermatitis and eczema) and for vertigo.  Inform the Veteran of the requirement to perfect an appeal with respect to those issues.  If the Veteran perfects an appeal, return those issues to the Board

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  She is also advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


